Name: Commission Regulation (EEC) No 1806/88 of 27 June 1988 correcting Commission Regulation (EEC) No 1769/88 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/38 Official Journal of the European Communities 28 . 6 . 88 COMMISSION REGULATION (EEC) No 1806/88 of 27 June 1988 correcting Commission Regulation (EEC) No 1769/88 fixing the import levies on cereals and on wheat or rye flour, groats and meal Whereas a check has revealed that a mistake was made in the Annex to Commission Regulation (EEC) No 1769/88 ; whereas the Regulation in question should be amended accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) 1097/88 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 1 1 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 1 636/87 (4), and in particular Article 3 thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 4047/87 (5), as last amended by Regulation (EEC) No 1769/88 (6); Article 1 The Annex to Regulation (EEC) No 1769/88 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 24 to 27 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 7. 0 OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 153, 13 . 6 . 1987, p. 1 . O OJ No L 378 , 31 . 12. 1987, p. 99 . (6) OJ No L 157, 24. 6 . 1988 , p. 1 . 28 . 6 . 88 Official Journal of the European Communities No L 160/39 ANNEX to the Commission Regulation of 27 June 1988 correcting Regulation (EEC) No 1769/88 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levies ( Portugal Third country 0709 90 60 16,55 135,97 0712 90 19 16,55 135,97 1001 10 10 73,91 218,99 OO 1001 1090 73,91 218,99 00 1001 90 91 11,45 170,82 1001 90 99 11,45 170,82 1002 00 00 51,75 129,89 0 1003 00 10 45,43 148,19 1003 00 90 45,43 148,19 1004 00 10 101,89 114,74 1004 00 90 101,89 114,74 1005 10 90 16,55 135,97 (2)(3) 1005 90 00 16,55 135,97 00 1007 00 90 40,05 146,66 (4) 1008 10 00 45,43 60,95 1008 20 00 45,43 116,31 0 1008 30 00 45,43 0,00 o 1008 90 10 O 0 1008 90 90 45,43 0,00 1101 00 00 31,23 254,35 1102 10 00 87,65 197,05 1103 1110 128,41 353,28 1103 11 90 31,32 272,29 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Council Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. 0 Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (*) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . {*) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . 0 The levy applicable to rye shall be charged on imports of the product falling within subheading 1008 90 10 (triti-. ¢ cale).